                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUSTAVO COLIN LOPEZ,                            Case No. 19-cv-04108-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                      TO AMEND
                                   9

                                  10     WARDEN, SAN QUENTIN PRISON, et
                                         al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff, a federal prisoner, proceeds with a pro se civil rights complaint under 42
                                  14
                                       U.S.C. § 1983. The original complaint was dismissed with leave to amend and plaintiff
                                  15
                                       has filed an amended complaint.
                                  16
                                                                               DISCUSSION
                                  17
                                              STANDARD OF REVIEW
                                  18
                                              Federal courts must engage in a preliminary screening of cases in which prisoners
                                  19
                                       seek redress from a governmental entity or officer or employee of a governmental entity.
                                  20
                                       28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and
                                  21
                                       dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief
                                  22
                                       may be granted, or seek monetary relief from a defendant who is immune from such
                                  23
                                       relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.
                                  24
                                       Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
                                  25
                                              Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement
                                  26
                                       of the claim showing that the pleader is entitled to relief." "Specific facts are not
                                  27
                                       necessary; the statement need only '"give the defendant fair notice of what the . . . . claim
                                  28
                                   1   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                   2   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   3   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   4   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   5   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   6   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   7   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   8   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   9   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                  10   conclusions can provide the framework of a complaint, they must be supported by factual

                                  11   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  12   veracity and then determine whether they plausibly give rise to an entitlement to relief.”
Northern District of California
 United States District Court




                                  13   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  14          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  15   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  16   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  17   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  18          LEGAL CLAIMS
                                  19          Plaintiff alleges that defendants failed to protect him from an assault by another

                                  20   inmate.

                                  21          The Eighth Amendment requires that prison officials take reasonable measures to

                                  22   guarantee the safety of prisoners. Farmer, 511 U.S. 825, 832 (1994). In particular,

                                  23   prison officials have a duty to protect prisoners from violence at the hands of other

                                  24   prisoners. Id. at 833; Cortez v. Skol, 776 F. 3d 1046, 1050 (9th Cir. 2015); Hearns v.

                                  25   Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). The failure of prison officials to protect

                                  26   inmates from attacks by other inmates or from dangerous conditions at the prison violates

                                  27   the Eighth Amendment when two requirements are met: (1) the deprivation alleged is,

                                  28   objectively, sufficiently serious; and (2) the prison official is, subjectively, deliberately
                                                                                        2
                                   1   indifferent to inmate health or safety. Farmer, 511 U.S. at 834. A prison official is

                                   2   deliberately indifferent if he knows of and disregards an excessive risk to inmate health or

                                   3   safety by failing to take reasonable steps to abate it. Id. at 837.

                                   4          “In a § 1983 or a Bivens action – where masters do not answer for the torts of their

                                   5   servants – the term ‘supervisory liability’ is a misnomer. Absent vicarious liability, each

                                   6   Government official, his or her title notwithstanding, is only liable for his or her own

                                   7   misconduct.” Iqbal, 556 U.S. at 677 (finding under Twombly, 550 U.S. at 544, and Rule 8

                                   8   of the Federal Rules of Civil Procedure, that complainant-detainee in a Bivens action

                                   9   failed to plead sufficient facts “plausibly showing” that top federal officials “purposely

                                  10   adopted a policy of classifying post-September-11 detainees as ‘of high interest’ because

                                  11   of their race, religion, or national origin” over more likely and non-discriminatory

                                  12   explanations).
Northern District of California
 United States District Court




                                  13          A supervisor may be liable under section 1983 upon a showing of (1) personal

                                  14   involvement in the constitutional deprivation or (2) a sufficient causal connection between

                                  15   the supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden,

                                  16   678 F.3d 991, 1003-04 (9th Cir. 2012). Even if a supervisory official is not directly

                                  17   involved in the allegedly unconstitutional conduct, “[a] supervisor can be liable in this

                                  18   individual capacity for his own culpable action or inaction in the training, supervision, or

                                  19   control of his subordinates; for his acquiescence in the constitutional deprivation; or for

                                  20   conduct that showed a reckless or callous indifference to the rights of others.” Starr v.

                                  21   Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation omitted). The claim that a

                                  22   supervisory official “knew of unconstitutional conditions and ‘culpable actions of his

                                  23   subordinates’ but failed to act amounts to ‘acquiescence in the unconstitutional conduct

                                  24   of his subordinates’ and is ‘sufficient to state a claim of supervisory liability.’” Keates v.

                                  25   Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that

                                  26   conclusory allegations that supervisor promulgated unconstitutional policies and

                                  27   procedures which authorized unconstitutional conduct of subordinates do not suffice to

                                  28   state a claim of supervisory liability).
                                                                                       3
                                   1          Plaintiff argues that he was mistakenly released from federal custody and

                                   2   transferred to San Quentin State Prison (“SQSP”) while he awaited deportation by federal

                                   3   authorities. At SQSP plaintiff was walking to his housing unit when a riot broke out and

                                   4   he was assaulted by an unknown individual. He states he was rendered unconscious

                                   5   and suffered serious injuries. While he was recovering from his injuries he was deported

                                   6   to Mexico. It appears this incident occurred sometime between 2013 and 2015.

                                   7          The original complaint was dismissed with leave to amend to provide more

                                   8   information. The only defendants were the Warden of SQSP, the Sheriff of Santa Clara

                                   9   County and the Director of Immigration and Customs Enforcement. Yet, plaintiff failed to

                                  10   describe the actions of any defendant or any individual. To state an Eighth Amendment

                                  11   violation, plaintiff must identify specific defendants and describe how they were

                                  12   deliberately indifferent to his safety. Plaintiff was informed that simply stating that there
Northern District of California
 United States District Court




                                  13   was a riot and he was injured was insufficient. He must present allegations that

                                  14   defendants knew of and disregarded a risk to his safety and failed to take reasonable

                                  15   steps to protect him. Also, that some of these defendants are supervisors was

                                  16   insufficient. He must describe either personal involvement in the constitutional

                                  17   deprivation or a sufficient causal connection between the supervisor’s wrongful conduct

                                  18   and the constitutional violation.

                                  19          Plaintiff has failed to address these deficiencies in the amended complaint and

                                  20   presents the same general allegations regarding the failure to protect claim. Plaintiff also

                                  21   argues that a new defendant doctor failed to properly treat him, yet he does not provide

                                  22   specific allegations concerning his injuries and how the doctor was deliberately indifferent

                                  23   to his serious medical needs. Plaintiff must present more information how the doctor

                                  24   allowing him to be released from custody for deportation violated his constitutional rights

                                  25   with respect to his injuries. The amended complaint is dismissed, and plaintiff will be

                                  26   provided one final opportunity to amend and provide more information to state cognizable

                                  27   claims.

                                  28
                                                                                      4
                                   1                                          CONCLUSION

                                   2          1. The amended complaint is DISMISSED with leave to amend in accordance

                                   3   with the standards set forth above. The second amended complaint must be filed no

                                   4   later than February 18, 2020, and must include the caption and civil case number used

                                   5   in this order and the words AMENDED COMPLAINT on the first page. Because an

                                   6   amended complaint completely replaces the original complaint, plaintiff must include in it
                                       all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
                                   7
                                       Cir. 1992). He may not incorporate material from the original complaint by reference.
                                   8
                                       Failure to file an amended complaint may result in dismissal of this case.
                                   9
                                              2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                  10
                                       court informed of any change of address by filing a separate paper with the clerk headed
                                  11
                                       “Notice of Change of Address,” and must comply with the court's orders in a timely
                                  12
Northern District of California
 United States District Court




                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  13
                                       pursuant to Federal Rule of Civil Procedure 41(b).
                                  14
                                              IT IS SO ORDERED.
                                  15
                                       Dated: January 15, 2020
                                  16

                                  17
                                                                                                   /s/ Phyllis J. Hamilton
                                  18
                                                                                                 PHYLLIS J. HAMILTON
                                  19                                                             United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      5
